  Case: 4:20-cv-01415-DAP Doc #: 3 Filed: 07/08/20 1 of 5. PageID #: 44




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO


ROBERT LEE EVANS,                                   )        CASE NO. 4:20 CV 1415
                                                    )
                  Petitioner,                       )        JUDGE DAN AARON POLSTER
                                                    )
           v.                                       )
                                                    )
MARK WILLIAMS, WARDEN, et al.,                      )        MEMORANDUM OPINION
                                                    )        AND ORDER
                  Respondent.                       )


          Pro se Petitioner Robert Lee Evans, a federal prisoner incarcerated at FCI Elkton

(“Elkton”), has filed an emergency petition for habeas corpus relief pursuant to 28 U.S.C. §

2241 against Warden Williams and Dr. Dunlop, Elkton’s Clinical Director. (Doc. #: 1). Evans

raises two issues in the petition – the first is related to the COVID-19 outbreak at Elkton and the

second is related to a CPAP1 machine. For the reasons that follow, the petition is dismissed

without prejudice.

A. Standard of Review

          Section 2241 grants federal courts the power to issue writs of habeas corpus to prisoners

being held “in violation of the Constitution or laws or treaties of the United States.” See 28

U.S.C. § 2241(c)(3). A § 2241 petition “‘is appropriate for claims challenging the execution or

manner in which [a prisoner’s] sentence is served.’” Wilson v. Williams, No. 4:20-CV-00794,

2020 WL 1940882, at *5 (N.D. Ohio Apr. 22, 2020), vacated on other grounds 961 F.3d 829

(6th Cir. 2020), (quoting United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001)).



   1
       CPAP is the acronym for “Continuous Positive Airway Pressure.”
  Case: 4:20-cv-01415-DAP Doc #: 3 Filed: 07/08/20 2 of 5. PageID #: 45




       Federal district courts must conduct an initial review of habeas corpus petitions. See 28

U.S.C. § 2243; Alexander v. N. Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A

district court must deny a petition “if it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

The principle of liberal construction generally afforded pro se pleadings applies to petitions for

a writ of habeas corpus. See Urbina v. Thoms, 270 F.3d 292, 295 (6th Cir. 2001).

B. Discussion

       COVID-19 claim

       In addition to the petition, Evans filed a “Related Case Motion” (Doc. #: 2) wherein he

asks this Court to find another § 2241 petition currently pending in the Northern District of

Ohio – Wilson v. Williams, Case No. 4:20 CV 794 (“Related Case”) – related to the instant

petition. Petitioner incorporates the Related Case in its entirety into the instant petition. (Id.)

       The judicial officer in the Related Case determined that a subclass of Elkton inmates are

especially medically vulnerable to COVID-19 (“Vulnerable Subclass”) and directed the Federal

Bureau of Prisons (“BOP”) to immediately identify inmates who meet the criteria of the

Vulnerable Subclass and to evaluate each subclass members’ eligibility for transfer out of

Elkton. Wilson, 2020 WL 1940882, at *6, 10. Evans has been identified by the BOP as a

member of the Vulnerable Subclass in the Related Case. See Related Case, Doc. #: 35-1. The

Related Case remains pending.

       In the instant petition, Evans seeks release from Elkton to home confinement or

immediate furlough because of his medical vulnerability to COVID-19. The members of the


                                                 -2-
  Case: 4:20-cv-01415-DAP Doc #: 3 Filed: 07/08/20 3 of 5. PageID #: 46




Vulnerable Subclass in the Related Case, which includes Evans, also seek release to home

confinement, parole, or half-way houses. Wilson, 2020 WL 1940882, at *6.

       The Court finds that Evans’ COVID-19 claim in the instant petition is duplicative of the

Related Case where, as a member of the Vulnerable Subclass, he seeks the same relief for the

same reasons that he seeks here. Accordingly, Evans’ petition as it relates to COVID-19 is

dismissed without prejudice as duplicative of the Related Case. See Davis v. U.S. Parole

Com’n, 870 F.2d 657, 1989 WL 25837, at * 1 (6th Cir. March 7, 1989) (a district court may

properly dismiss a habeas petition as duplicative where the petition is “essentially the same” as

a previously-filed pending petition); see also Christy v. Lafler, No. CIV. 05CV74560DT, 2005

WL 3465844, at *1 (E.D. Mich. Dec. 19, 2005) (dismissing habeas petition as duplicative

where an earlier filed petition and later filed petition seek the same relief) (citation omitted).

       CPAP claim

       Evans claims in the petition that defendants have deprived him of a CPAP machine,

which he requires due to a medical condition, in violation of the Eighth Amendment to the

United States Constitution. (See Doc. #: 1 at 7-8). This claim, however, challenges a condition

of Evans’ confinement and not the execution or manner in which his sentence is served. See

Christy v. Lindamood, No. 1:18-CV-00008, 2018 WL 1907447, at *3 (M.D. Tenn. Apr. 23,

2018) (state prisoner raises § 1983 claim concerning conditions of confinement where he

complains that he cannot use his CPAP machine because his cell lacks electricity). Claims

concerning a federal prisoner’s conditions of confinement are not cognizable habeas claims and

must instead be raised pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of




                                                 -3-
   Case: 4:20-cv-01415-DAP Doc #: 3 Filed: 07/08/20 4 of 5. PageID #: 47




Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971).2 See Shah v. Quintana, No.

CV 5:16-122-KKC, 2016 WL 2599113, at *1 (E.D. Ky. May 5, 2016) (a federal prisoner

challenging the conditions of his confinement “must be asserted in a civil rights action pursuant

to the doctrine announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971); it is not cognizable in a habeas corpus petition under § 2241.”) (citing Martin v.

Overton, 391 F. 3d 710, 712-14 (6th Cir. 2004) (§ 2241 petition seeking transfer to a different

prison with better medical facilities does not sound in habeas); Sullivan v. United States, 90 F.

App’x 862, 863 (6th Cir. 2004) (“[Section] 2241 is a vehicle not for challenging prison

conditions, but for challenging matters concerning the execution of a sentence such as the

computation of good-time credits.”)).

          “Because the procedural requirements for habeas petitions and § 1983 or Bivens actions

differ, a court confronted with a habeas petition that is properly brought under § 1983 or Bivens

should dismiss the petition, rather than ‘converting’ the petition to a § 1983 or Bivens action.”

Moreno v. Shartle, No. 4:10 CV 0824, 2010 WL 3221942, at *3 (N.D. Ohio Aug. 12, 2010)

(citations omitted); see also Okoro v. Scibana, No. 99-1322, 1999 WL 1252871, at *2 (6th Cir.

Dec.15, 1999) (“The district court properly dismissed Okoro’s conditions of confinement claim,

because it is not the type of claim that should be brought in a habeas corpus petition, which is

designed to test the legality or duration of confinement.”) (citation omitted).

          Evan’s claim in the petition concerning a CPAP machine is dismissed without prejudice.

C. Conclusion

    2
      “Bivens acts as a counterpart to 42 U.S.C. § 1983 actions where the former is the proper vehicle for bringing
constitutional violation suits against federal actors while the latter is used for suits against state actors.” Webb v. Lucas,
No. 1:07CV3290, 2011 WL 6140517, at *3 (N.D. Ohio Dec. 9, 2011) (citing Correctional Services Corp. v. Malesko,
534 U.S. 61, 66-67, 122 S. Ct. 515, 151 L. Ed. 2d 456 (2001)).

                                                             -4-
  Case: 4:20-cv-01415-DAP Doc #: 3 Filed: 07/08/20 5 of 5. PageID #: 48




          For all the foregoing reasons, the Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 is denied and dismissed without prejudice pursuant to 28 U.S.C. § 2243.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.3

IT IS SO ORDERED.


                                                         s/Dan Aaron Polster July 8, 2020
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   3
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -5-
